Filed 4/8/16 In re J.P. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




In re J.P., a Person Coming Under the Juvenile Court                                         C078473
Law.

THE PEOPLE,                                                                         (Super. Ct. No. 69102)

                   Plaintiff and Respondent,

         v.

J.P.,

                   Defendant and Appellant.




                                                             1
        Minor J.P. appeals following the denial of his request to seal records under
Welfare and Institutions Code section 786.1 He contends the juvenile court erred because
he satisfactorily completed probation within the meaning of section 786 to trigger the
mandatory sealing requirement. We disagree and affirm.
                                     BACKGROUND
        We dispense with a recitation of the facts because they are unnecessary to the
resolution of this appeal. It suffices to say that an amended section 602 petition alleged
that J.P. committed two felony acts of unlawful driving or taking of a vehicle (Veh. Code,
§ 10851, subd. (a)), one felony act of receiving stolen property (Pen. Code, § 496d, subd.
(a)), and one misdemeanor act of being an unlicensed driver (Veh. Code, § 12500, subd.
(a)). Following his admission to receiving stolen property, J.P. was adjudged a ward of
the court and committed to a juvenile detention center for a period of 90 days. After the
completion of his commitment, J.P. was released to the custody of his mother under the
supervision of probation.
        From February 2014 to November 2014, four separate section 777 petitions were
filed alleging that J.P. had violated the conditions of his probation. The first petition
resulted in a 90-day commitment to a juvenile detention center, the second petition was
discharged upon recommendation of the prosecutor, the third petition was suspended
after the juvenile court found J.P. legally incompetent under section 709,2 and the fourth
petition was suspended pending J.P.’s competency training review.



1   Further undesignated statutory references are to the Welfare and Institutions Code.
2 Section 709 provides that “[d]uring the pendency of any juvenile proceeding, the
minor’s counsel or the court may express a doubt as to the minor’s competency.” (§ 709,
subd. (a).) The statute further provides that if the court finds “substantial evidence raises
a doubt as to the minor’s competency,” the proceedings must be suspended and the court
must order a hearing to determine the minor’s competency. (§ 709, subds. (a), (b).) “If
the minor is found to be incompetent by a preponderance of the evidence,” the

                                              2
       In December 2014, the juvenile court granted the prosecutor’s motion to discharge
the pending section 777 petitions because there was evidence that J.P. would not attain
competency in the foreseeable future. In January 2015, the juvenile court granted the
prosecutor’s motion to dismiss the section 602 petition in the interests of justice and
pursuant to section 709 based on J.P.’s incompetency. In February 2015, the juvenile
court denied J.P.’s motion to seal records under section 786, finding that J.P. did not
satisfactorily complete probation.
                                        DISCUSSION
       J.P. contends the juvenile court erred by denying his request to seal records
because he satisfactorily completed probation within the meaning of section 786.
According to J.P., he substantially complied with the reasonable orders of probation that
were within his capacity to perform (§ 786, subd. (c)) to trigger the mandatory sealing
requirement. We are not persuaded.
       At the time the juvenile court denied J.P.’s sealing request, section 786 provided in
relevant part: “If the minor satisfactorily completes . . . probation . . . the court shall
order the petition dismissed, and the arrest . . . shall be deemed not to have occurred. The
court shall order sealed all records pertaining to that dismissed petition in the custody of
the juvenile court . . . .” (§ 786.) Section 786 did not define the meaning of
“satisfactorily completes” probation.
       “In construing a statute, our role is to ascertain the Legislature’s intent so as to
effectuate the purpose of the law. [Citation.] In determining intent, we must look first to
the words of the statute because they are the most reliable indicator of legislative intent.
[Citation.] If the statutory language is clear and unambiguous, the plain meaning of the
statute governs. [Citation.]” (People v. Lopez (2003) 31 Cal.4th 1051, 1056.) In other


proceedings remain suspended for a reasonable period of time until it can be determined
whether there is a substantial probability that the minor will attain competency in the
foreseeable future while the court still retains jurisdiction. (§ 709, subd. (c).)

                                               3
words, if there is “no ambiguity or uncertainty in the language, the Legislature is
presumed to have meant what it said,” and it is not necessary to “resort to legislative
history to determine the statute’s true meaning.” (People v. Cochran (2002) 28 Cal.4th
396, 400-401.)
       We find no error. When the juvenile court denied J.P.’s sealing request, the
unambiguous language of section 786 only required the court to dismiss the section 602
petition and seal records if J.P. “satisfactorily” completed his term of probation. On this
record, we cannot conclude that J.P. did so. Satisfactorily is defined as: “In a way that
fulfills expectations or needs; acceptably.” (Oxford English Dictionaries (2015)
satisfactorily completes . . . probation . . . the court shall order the petition dismissed.
The court shall order sealed all records pertaining to that dismissed petition in the custody
of the juvenile court, and in the custody of law enforcement agencies, the probation
department, or the Department of Justice.” (§ 786, subd. (a).) The statute further
provides: “For purposes of this section, satisfactory completion of . . . probation . . . shall
be deemed to have occurred if the person has no new findings of wardship or conviction
for a felony offense or a misdemeanor involving moral turpitude during the period of
supervision or probation and if he or she has not failed to substantially comply with the
reasonable orders of supervision or probation that are within his or her capacity to
perform . . . .” (§ 786, subd. (c)(1).) J.P. argues that he satisfactorily completed
probation because he substantially complied with the orders of probation that were within
his capacity to perform.
       “A new or amended statute applies prospectively only, unless the Legislature
clearly expresses an intent that it operate retroactively.” (People v. Ledesma (2006)
39 Cal.4th 641, 664.) There is no expression of any intent that the amended version of
section 786 operate retroactively. Nor does the rule of retroactivity announced in In re
Estrada (1965) 63 Cal.2d 740 apply. In Estrada, our Supreme Court held that when the
Legislature enacts a provision lessening punishment and there is no saving clause, the
rule is that the amendment will operate retroactively so that the lighter punishment is
imposed. (Id. at p. 748.) We conclude that section 786, as amended, does not qualify as
an amendatory statute lessening punishment within the meaning of Estrada. The issue is
whether the Legislature has deemed a lesser punishment sufficient. (Estrada, at p. 745;
see In re Raymond E. (2002) 97 Cal.App.4th 613, 616-617.) Accordingly, because the
amendments to section 786 do not operate to reduce punishment, we find no basis to
remand under Estrada. In any event, J.P. failed to show that he satisfactorily completed
probation even within the relaxed standard of the amended statute.



                                               5
       We note, however, that J.P. is not without a remedy. He may petition to seal
records under section 781 as he is over 18 years old. (See § 781, subd. (a)(1)(A); Cal.
Rules of Court, rule 5.830.)
                                     DISPOSITION
       The juvenile court’s sealing order is affirmed.




                                                       /s/
                                                 Duarte, J.



We concur:



      /s/
Hull, Acting P. J.




      /s/
Butz, J.




                                             6